Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 1 of 7
         Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 2 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                            BAIL STATUS AND ORDER


      INTERPRETER NEEDED                    : DATE: 2/2/2021
                                            :
                                            : HEARING TYPE: REMOVAL/IA/AC/
                                            : IDENTITY HEARING/DETENTION HEARING
CASE ASSIGNED TO JUDGE                       :
                                             : DOCKET NO.:
                                            :       EDPA: 21-mj-00196
                                            :       District of Columbia: 1:21-mj-00165
                                            :
Date of Arrest: 2/2/2021                    :
                                            : ESR: Michael Cosgrove
UNITED STATES OF AMERICA                    :
         v.                                  : AUSA: Christine Sykes
 ZACHARY JORDAN ALAM                         : Defense Counsel: Maria Pedraza
                                             : [ ] CJA Appointed
                                             : [ ] Retained
                                             : [X] Defenders' Assn. Appt.

After a hearing held this day, the bail status as to the above-named defendant is as
follows:

  As to probable cause:
           [X] The Government has established probable cause.

           [X] The Government has established that the defendant is the
person charged in the complaint.

             [ ] The Government has failed to establish probable cause and the case is
dismissed without prejudice.
             [ ] The Defendant has stipulated to probable cause.

   As to pretrial detention or release:
              [ ] The Government's Motion for Detention is granted. The Defendant is
detained pending further proceedings.
              [ ] The Defendant has stipulated to pretrial detention pending further
proceedings.
              [ ] The Government's Motion for Pretrial Detention is denied. The
Defendant is released under the attached Conditions of Release Order.
              [ ] The Government and the Defendant have agreed to conditions of
release. See the attached Conditions of Release Order.
              [ ] The defendant is temporarily detained pending further proceedings.
        Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 3 of 7




  As to further proceedings:
             [X] The defendant is detained pending removal to the District of
Columbia by the United States Marshall Service.

            [ ] The case is continued to     at noon via video before the Honorable
for
                  [   ] arraignment
                  [   ] probable cause hearing
                  [   ] pretrial detention hearing
                  [   ] Other –

[ ] PLEA: NOT GUILTY TO ALL COUNT(S). Counsel have 14 days to file pretrial
motions.

[X] The Court confirms the prosecutors’ obligations under Brady v.
Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972),
and subsequent cases, to disclose information favorable to the defense as to
criminal liability on the charged offense(s) or mitigation of any punishment
that may be imposed. That includes, but is not limited to, information
covered by Brady or Giglio that may cast doubt on the credibility or
accuracy of government witnesses or on the admissibility of government
evidence. The Court also notifies the prosecutors that possible
consequences of a violation of this order include the granting of a
continuance, evidentiary sanctions, dismissal, disciplinary referral, and
any other relief authorized by law.

                                           BY:


                                            s/Richard A. Lloret
                                           RICHARD A. LLORET
                                           UNITED STATES MAGISTRATE JUDGE


TIME IN COURT         11 minutes
                       Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 4 of 7
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                    Eastern District of Pennsylvania

                  United States of America                            )
                             v.                                       )
                                                                      )       Case No.   21-mj-00196
                                                                      )
                        Zachary Alam                                  )         Charging District’s
                           Defendant                                  )         Case No.            1:21-mj-00165

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                                   District of            Columbia   ,
(if applicable)                                     division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:             will retain an attorney.
                                     is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:              2/2/2021                                                              s/Richard A. Lloret
                                                                                            Judge’s signature

                                                                          Richard A. Lloret, United States Magistrate Judge
                                                                                          Printed name and title
Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 5 of 7
Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 6 of 7
Case 1:21-mj-00165-ZMF Document 5 Filed 03/04/21 Page 7 of 7
